


Exhibit 10.4
FIRST AMENDMENT
TO FIVE YEAR REVOLVING CREDIT AGREEMENT
THIS FIRST AMENDMENT TO FIVE YEAR REVOLVING CREDIT AGREEMENT (this “Amendment”)
is dated as of April 23, 2013 and is entered into by and among Halliburton
Company, a Delaware corporation (the “Borrower”), Citibank, N.A., as agent for
the Banks (in such capacity, the “Agent”), and the Banks.
RECITALS
WHEREAS, the Borrower, the Banks and the Agent are parties to the Five Year
Revolving Credit Agreement dated as of February 22, 2011 (the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
same meanings herein as set forth in the Credit Agreement after giving effect to
this Amendment.
WHEREAS, the parties desire to amend the Credit Agreement to increase the
Commitments and make certain other changes as further set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.Amendments to Credit Agreement.
(a)Amendments to Section 1.01.
i.Effective as of the First Amendment Effective Date (as defined below), Section
1.01 of the Credit Agreement is hereby amended by adding the following
definition in proper alphabetical sequence:
“First Amendment” means that certain First Amendment to Five Year Revolving
Credit Agreement dated as of the First Amendment Effective Date among the
Borrower, the Banks and the Agent.
“First Amendment Effective Date” means April 23, 2013.
ii.Effective as of the First Amendment Effective Date, Section 1.01 of the
Credit Agreement is hereby amended by amending and restating the following
definitions contained therein to read as follows:
“Agreement” means this Five Year Revolving Credit Agreement dated as of February
22, 2011 among the Borrower, the Banks and the Agent, as amended by the First
Amendment and as further amended from time to time in accordance with the terms
hereof.
“Eligible Assignee” means, with the consent of the Agent, the Issuing Banks and
the Swingline Bank (which consents shall not be unreasonably withheld or
delayed) and, so long as no Event of Default under Section 6.01(a) or 6.01(e)
shall have occurred and be continuing, the Borrower (which consent shall not be
unreasonably withheld or delayed) (a) any Bank, (b) any Affiliate of any Bank
and (c) any other Person not covered by clause (a) or (b) of this definition;
provided, however, that no assignment shall be made to (i) the Borrower or any
Affiliate of the Borrower, (ii) to any Defaulting Bank, any Potential Defaulting
Bank or any of their respective Subsidiaries, or any Person who, upon becoming a
Bank hereunder, would constitute any of the foregoing Persons described in this
clause (ii), or (iii) to a natural person; and provided, further that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within five (5) Business
Days after having received notice thereof.
“Stated Termination Date” means, for any Bank, the earlier of (i) April 23, 2018
or such later day, if any, as may be in effect for such Bank pursuant to Section
2.21 and (ii) if such Bank becomes an Exercising Bank, the Early Maturity Date
applicable pursuant to Section 2.22.
(b)Amendments to Section 2.12. Effective as of the First Amendment Effective
Date, Section 2.12 of the Credit Agreement is hereby amended by inserting the
following new Section 2.12(e) immediately after Section 2.12(d):
(e)    For purposes of this Agreement and to the extent permitted by applicable
laws, all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, are deemed to have gone into
effect and been adopted after the First Amendment Effective Date.
(c)Amendments to Section 4.01.
i.    Effective as of the First Amendment Effective Date, Section 4.01(e) of the
Credit Agreement is hereby amended by replacing each instance of “December 31,
2010” with “December 31, 2012.”
ii.    Effective as of the First Amendment Effective Date, Section 4.01(f) of
the Credit Agreement is hereby amended by replacing each instance of “December
31, 2010” with “December 31, 2012.”
(d)Amendments to Section 8.02. Effective as of the First Amendment Effective
Date, Section 8.02(a)(i) of the Credit Agreement is hereby amended by replacing
“2NW 18C” with “2NE 13H.”
(e)Amendments to Annex A. Effective as of the First Amendment Effective Date,
Annex A to the Credit Agreement is hereby amended and restated with Annex A
attached to this Amendment.
(f)Amendments to Schedule I. Effective as of the First Amendment Effective Date,
Schedule I to the Credit Agreement is hereby amended and restated with Schedule
I attached to this Amendment.
SECTION 2.Joinder of New Banks; Increase in Commitments; Bank Reallocation.
(a)    Effective as of the First Amendment Effective Date (i) each Bank
identified on Schedule I attached hereto as an “Additional Bank” hereby joins
in, becomes a party to, and agrees to comply with and be bound by the terms and
conditions of the Credit Agreement as a Bank thereunder and under each and every
other Loan Document to which any Bank is required to be bound, to the same
extent as if such Additional Bank were an original signatory thereto and (ii)
each Additional Bank’s Revolving Credit Commitment is in the amount set forth on
Schedule I attached hereto. Each Additional Bank hereby appoints and authorizes
the Agent to take such action as agent on its behalf and to exercise such powers
and discretion under the Credit Agreement as are delegated to the Agent by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto. Each Additional Bank represents and warrants that (A) it has
received a copy of the Credit Agreement and copies of the most recent financial
statements delivered pursuant to Section 5.01(d) thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment and to become a Bank, on the
basis of which it has made such analysis and decision independently and without
reliance on the Agent or any other Bank, (B) it has, independently and without
reliance upon the Agent or any other Bank and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to become a Bank, and (C) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Bank. Each Additional Bank agrees that (y) it will,
independently and without reliance on the Agent or any other Bank, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (z) it will perform in accordance with their terms all
of their obligations which by the terms of the Loan Documents are required to be
performed of it as a Bank.
(b)    Effective as of the First Amendment Effective Date, the aggregate
Revolving Credit Commitments are increased to $3,000,000,000, and each Bank
agrees that its Commitments shall be the amounts set forth opposite such Bank’s
name on Schedule I as amended by this Amendment. After giving effect to this
Amendment and any Revolving Credit Advances made on the First Amendment
Effective Date, (a) each Bank who holds Revolving Credit Advances in an
aggregate amount less than its Pro Rata Share (after giving effect to this
Amendment) of all Revolving Credit Advances shall advance new Revolving Credit
Advances that shall be disbursed to the Agent and used to repay Revolving Credit
Advances outstanding to each Bank who holds Revolving Credit Advances in an
aggregate amount greater than its Pro Rata Share of all Revolving Credit
Advances, (b) each Bank’s participation in each Letter of Credit and Swingline
Advances, if any, shall be automatically adjusted to equal its Pro Rata Share
(after giving effect to this Amendment) and (c) the Borrower shall pay any
amounts required to compensate any Bank for any additional losses, costs or
expenses pursuant to Section 8.04(b) to the same extent as if any reallocation
of outstanding Revolving Credit Advances pursuant to this Amendment were deemed
an optional prepayment made by the Borrower.
SECTION 3.Conditions to Effectiveness. This Amendment shall become effective as
of the date hereof only upon the satisfaction of all of the following conditions
precedent (the date of satisfaction of such conditions being referred to herein
as the “First Amendment Effective Date”):
(a)    The Agent shall have received each of the following, each in form and
substance satisfactory to Agent, in its sole discretion, and, where applicable,
each duly executed by each party thereto (each of which shall be deemed to
constitute a “Loan Document” pursuant to the Credit Agreement):
i.this Amendment or counterparts hereof;
ii.the Notes to the order of the Banks to the extent requested by any Bank
pursuant to Section 2.18 of the Credit Agreement;
iii.certified copies of the resolutions of the Board of Directors of the
Borrower approving this Amendment and each Note delivered in connection
herewith, and of all documents evidencing other necessary corporate or
organizational action and governmental approvals, if any, with respect to each
such Loan Document;
iv.a certificate of the secretary or an assistant secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Amendment and each Note delivered in connection herewith
and the other documents to be delivered by the Borrower hereunder;
v.a certificate of a Responsible Officer stating the respective ratings by each
of S&P and Moody’s of the senior unsecured long-term debt of the Borrower as in
effect on the First Amendment Effective Date;
vi.a favorable opinion of Bruce A. Metzinger, Assistant Secretary and Senior
Director for the Borrower, in form and substance reasonably acceptable to the
Agent; and
vii.a favorable opinion of Mayer Brown, LLP, counsel for the Borrower, in form
and substance reasonably acceptable to the Agent.
(b)    On the First Amendment Effective Date, the following statements shall be
true and the Agent shall have received a certificate signed by a Responsible
Officer, dated the First Amendment Effective Date, stating that:
i.the representations and warranties contained in Section 4.01 of the Credit
Agreement (other than those representations and warranties that expressly relate
solely to a specific earlier date, which shall remain correct as of such earlier
date) are correct on and as of the First Amendment Effective Date; and
ii.no event has occurred and is continuing that constitutes a Default or an
Event of Default.
(c)    All accrued fees and reasonable out-of-pocket expenses of the Joint Lead
Arrangers shall have been paid (including the reasonable fees and expenses of
counsel to the Joint Lead Arrangers for which invoices have been submitted).
(d)    The Borrower shall have paid all accrued fees and reasonable
out-of-pocket expenses of the Agent (including the reasonable fees and expenses
of counsel to the Agent for which invoices have been submitted).
SECTION 4    Representations and Warranties. The Borrower hereby represents and
warrants to the Agent and each of the Banks as follows:
(a)    The Borrower has all requisite organizational power and authority to
execute, deliver and perform this Amendment.
(b)    The execution, delivery and performance by the Borrower of this Amendment
and the consummation of the transactions contemplated hereby (i) have been duly
authorized by all necessary corporate action and (ii) do not contravene (A) the
Borrower’s certificate of incorporation or by-laws, (B) any law, rule,
regulation, order, writ, injunction or decree, or (C) any contractual
restriction under any material agreements binding on or affecting the Borrower
or any other contractual restriction the contravention of which would have a
Material Adverse Effect.
(c)    No authorization, approval, consent, license or other action by, and no
notice to or filing with, any governmental authority, regulatory body or any
other Person is required to be made or obtained by the Borrower for the due
execution, delivery and performance of this Amendment.
(d)    This Amendment has been duly executed and delivered by the Borrower and
constitutes legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally.
(e)    After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.
SECTION 5    Miscellaneous.
(a)    Reference to and Effect on the Credit Agreement and the other Loan
Documents.
i.    On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Amendment.
ii.    Except as expressly provided hereby, all of the terms and provisions of
the Credit Agreement and the other Loan Documents are and shall remain in full
force and effect and are hereby ratified and confirmed by the Borrower. The
amendments contained herein shall not be construed as a waiver or amendment of
any other provision of the Credit Agreement or the other Loan Documents or for
any purpose except as expressly set forth herein or a consent to any further or
future action on the part of the Borrower that would require the waiver or
consent of the Agent or the Banks.
iii.    This Amendment is a “Loan Document” for all purposes of the Credit
Agreement.
(b)    Headings. Section and Subsection headings in this Amendment are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
(c)    Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace any invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
(d)    Applicable Law. THIS AMENDMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS AMENDMENT (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW.
(e)    Integration/Conflict. This Amendment and the other Loan Documents
represent the entire agreement of the Borrower, the Banks and the Agent with
respect to the subject matter hereof and thereof, and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof and thereof. There are no promises, undertakings, representations
or warranties by the Banks or the Agent relative to the subject matter hereof
and thereof not expressly set forth or referred to herein or therein.
(f)    Counterparts. This Amendment may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic imaging means), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by facsimile or other electronic
transmission (e.g. “pdf” or “tif” format) shall be effective as delivery of a
manually executed counterpart hereof.
(g)    Incorporation of Credit Agreement Provisions. The provisions contained in
Section 8.13 (Jurisdiction; Damages), and Section 8.16 (Waiver of Jury Trial) of
the Credit Agreement are incorporated herein by reference to the same extent as
if reproduced herein in their entirety.
[Remainder of this page intentionally left blank.]






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.






BORROWER:
HALLIBURTON COMPANY





By:
Name:    
Title:    


CITIBANK, N.A., as Agent, as an Issuing Bank
and as a Bank
By:
Name:
Title:


THE ROYAL BANK OF SCOTLAND PLC, as an Issuing Bank and as a Bank
By:
Name:    
Title:    


DEUTSCHE BANK AG NEW YORK BRANCH,
as an Issuing Bank and as a Bank
By:
Name:    
Title:    
By:
Name:    
Title:    


HSBC BANK USA, NATIONAL ASSOCIATION,
as an Issuing Bank and as a Bank
By:
Name:    
Title:    


Credit Suisse AG, Cayman Islands Branch
as a Bank
By:
Name:    
Title:    
By:
Name:    
Title:    


DNB BANK ASA, as a Bank
By:
Name:    
Title:    
By:
Name:    
Title:    


GOLDMAN SACHS BANK, USA, as a Bank
By:
Name:    
Title:    


JPMORGAN CHASE BANK, NA., as a Bank
By:
Name:    
Title:


LLOYDS TBS BANK PLC, as a Bank
By:
Name:    
Title:    
By:
Name:    
Title:    


MORGAN STANLEY BANK, N.A., as a Bank
By:
Name:    
Title:    


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Bank,
By:
Name:    
Title:    


U.S. BANK, NATIONAL ASSOCIATION, as a Bank
By:
Name:    
Title:    


WELLS FARGO BANK, N.A., as a Bank
By:
Name:    
Title:    


BANCO BILBAO VIZCAYA ARGENTARIA,
New York Branch S.A., as a Bank,
By:
Name:    
Title:    
By:
Name:    
Title:    


NORDEA BANK NORGE ASA, as a Bank,
By:
Name:    
Title:    


STANDARD CHARTERED BANK, as a Bank,
By:
Name:    
Title:    


SUMITOMO MITSUI BANKING CORPORATION, as a Bank,
By:
Name:    
Title:    


THE BANK OF NOVA SCOTIA, as a Bank,
By:
Name:    
Title:    


STATE STREET BANK AND TRUST
COMPANY, as a Bank,
By:
Name:    
Title:    


THE BANK OF NEW YORK MELLON, as a Bank,
By:
Name:    
Title:    


BANK OF AMERICA, N.A., as a Bank,
By:
Name:    
Title:    


BARCLAYS BANK PLC, as a Bank
By:
Name:    
Title:    


BANK OF CHINA, NEW YORK BRANCH, as a Bank
By:
Name:    
Title:    


AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Bank
By:
Name:    
Title:    
ANNEX A


“Applicable Commitment Fee Rate” means, for any date, the rate per annum set
forth in the table below under the heading “Applicable Commitment Fee Rate”
opposite the debt rating from S&P and Moody’s, respectively, in effect on such
date for the senior unsecured long-term debt of the Borrower, with the higher of
the two ratings to be determinative in the case where the ratings from S&P and
Moody’s would result in different Applicable Commitment Fee Rates; provided,
that if the debt rating from one of the Rating Agencies is more than one level
below the debt rating from the other Rating Agency, then the debt rating one
level below the higher of the two shall be used in determining the Applicable
Commitment Fee Rate; provided further that (i) if only one Rating Agency has a
rating in effect on such date for the senior unsecured long-term debt of the
Borrower, then only such rating shall be used in determining the Applicable
Commitment Fee Rate, and (ii) if neither Rating Agency has a rating in effect on
such date for the senior unsecured long-term debt of the Borrower, then the
lowest level (i.e., highest Applicable Commitment Fee Rate) shall be used in
determining the Applicable Commitment Fee Rate:


S&P


Moody's
 
Applicable Commitment Fee Rate


> A+
> A1
6.0 bps
≥ A
≥ A2
8.0 bps
≥ A-
≥ A3
10.0 bps
≥ BBB+
≥ Baa1
15.0 bps
≥ BBB
≥ Baa2
20.0 bps
< BBB
< Baa2
25.0 bps




    “Applicable Margin” means, for any date, (a) with respect to Eurodollar Rate
Advances, 100% of the Credit Default Swap Spread; provided that the Applicable
Margin for Eurodollar Rate Advances shall neither be less than the applicable
minimum rate nor greater than the applicable maximum rate as set forth in the
table below opposite the debt rating from S&P and Moody’s, respectively, in
effect on such date for the senior unsecured long-term debt of the Borrower,
with the higher of the two ratings to be determinative in the case where the
ratings from S&P and Moody’s would result in different Applicable Margins;
provided, that if the debt rating from one of the Rating Agencies is more than
one level below the debt rating from the other Rating Agency, then the debt
rating one level below the higher of the two shall be used in determining the
Applicable Margin; provided further that (i) if only one Rating Agency has a
rating in effect on such date for the senior unsecured long-term debt of the
Borrower, then only such rating shall be used in determining the Applicable
Margin, and (ii) if neither Rating Agency has a rating in effect on such date
for the senior unsecured long-term debt of the Borrower, then the lowest level
(i.e., highest Applicable Margin) shall be used in determining the Applicable
Margin and (b) with respect to Base Rate Advances, a rate per annum equal to the
rate set forth in clause (a) above for Eurodollar Rate Advances less 1.00% (but
in any event such percentage per annum not to be less that 0% per annum):


S&P


Moody's


Minimum Rate
Maximum Rate
> A+
> A1
0.25%
0.875%
≥ A
≥ A2
0.375%
1.00%
≥ A-
≥ A3
0.50%
1.25%
≥ BBB+
≥ Baa1
0.75%
1.375%
≥ BBB
≥ Baa2
1.00%
1.50%
< BBB
< Baa2
1.25%
1.75%



“CDS Spread Determination Date” means, (a) with respect to any Eurodollar Rate
Advance, the date that is two Business Days prior to the first day of the
Interest Period for any Eurodollar Rate Advance, and, for such Eurodollar Rate
Advance with an Interest Period longer than three months, at the end of each
successive three-month period after the first day of such Interest Period, and
(b) with respect to any Base Rate Advance and Letters of Credit, as applicable,
the First Amendment Effective Date and the last Business Day of each calendar
quarter, commencing with the calendar quarter in which the First Amendment
Effective Date occurs.
“Credit Default Swap Spread” means, for any CDS Spread Determination Date, the
credit default swap spread applicable to the Borrower’s senior unsecured
long-term debt with a five-year maturity as provided by the Reference Pricing
Agent to the Agent and the Borrower after the close of business on the Business
Day immediately preceding the CDS Spread Determination Date; provided that, if
such Credit Default Swap Spread is not delivered by the Reference Pricing Agent
to the Agent by 11:00 A.M. on the relevant CDS Spread Determination Date, then
the Credit Default Swap Spread applicable to such CDS Spread Determination Date
shall be (a) with respect to any Eurodollar Rate Advance, the applicable maximum
rate as set forth in the table above opposite the debt rating from S&P and
Moody’s, and (b) with respect to any Base Rate Advance, the Credit Default Swap
Spread determined pursuant to clause (a) above less 1.00%. If the Agent shall
determine that adequate and reasonable means do not exist for ascertaining the
Credit Default Swap Spread as of any CDS Spread Determination Date, then the
Borrower and the Banks shall negotiate in good faith for a period of up to
thirty days after the Credit Default Swap Spread becomes unavailable (such
thirty-day period, the “Negotiation Period”) to agree on an alternative method
for establishing the Applicable Margin. The Applicable Margin at any CDS Spread
Determination Date which falls during the Negotiation Period shall be based upon
the then most recently available quote of the Credit Default Swap Spread
(subject in any event to the maximum rates and the minimum rates as set forth
above). If no such alternative method is agreed upon during the Negotiation
Period, the Applicable Rate at any CDS Spread Determination Date subsequent to
the end of the Negotiation Period shall be a rate per annum equal to the then
most recently available quote of the Credit Default Swap Spread (subject in any
event to the maximum rate and the minimum rate as set forth above). Initially,
the Applicable Commitment Fee Rate and the Applicable Margin shall be determined
based upon the Debt Rating specified in the certificate delivered pursuant to
Section 3.01(b)(iv). Thereafter, each change in the Applicable Commitment Fee
Rate resulting from a publicly announced change in the Debt Rating shall be
effective during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.




